Order issued July 24, 2014 Withdrawn and Order filed July 29, 2014.




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                           NO. 14-14-00400-CR
                              ___________
                    ELADIO CASTRO NAJERA, Appellant
                                          V.
                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 182nd District Court
                             Harris County, Texas
                       Trial Court Cause No. 321010182


                                     ORDER
      Appellant is represented by retained counsel, Maverick J. Ray. No reporter’s
record has been filed. Roxanne Wiltshire, the court reporter for this case, informed
the court that appellant had not made arrangements for payment for the reporter’s
record. On June 20, 2014, the clerk of this court notified appellant that we would
consider and decide those issues that do not require a reporter=s record unless
appellant, within 15 days of notice, provided this court with proof of payment for
the record. See Tex. R. App. P. 37.3(c). Appellant filed no reply. Therefore, on July
24, 2014, this court ordered appellant’s counsel to file a brief without the benefit of
the reporter’s record.

      Later the same day, the court reporter notified this court that she had
received payment for the record, and she requested an extension of time to file the
record. Accordingly, we WITHDRAW the order issued July 24, 2014, requiring
appellant’s brief to be filed without a reporter’s record. We GRANT the court
reporter’s requested extension of time to file the reporter’s record until September
2, 2014.



                                             PER CURIAM